Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 4-7 these claims claim “a part of the intermediate layer”, the examiner notes that “a part of an intermediate layer”, has already been defined in claim 2 . It is unclear if the part referred to in claims 4-7 is the same “part” as the previously claimed “part”. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 5, 8, 10, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al  “Learned Prior Information for Image Compression”  The IEEE Conference on Computer Vision and Pattern Recognition (CVPR) Workshops June 2019 in view of Jung 2020/0311870. 


Re claim 1 Huang discloses  A method for restoring a compressed image by an electronic device, the method comprising: receiving monochrome image (see figure 1 note that L componenet (monochrome image data ) is encoded and sent to decoder) data and low resolution color image ( see figure 1 note the ab component is down sampled (i.e. color hint extraction see figure 2) and then compressed and sent to decoder) data each generated from an original color image (see figure 1 input image ); decoding the monochrome image data and generating a monochrome image (see figure 1 note component is decoded artifact reduction is performed the L component is decoded and set to the BFG decoder ); decoding the low resolution color image data generating a low resolution color image ( see figure 1 and section 3.3 note that the color component is decoded and sent to colorization network see ); and generating a high resolution color image based on the low resolution color image and a high resolution monochrome image in accordance with a colorization imaging neural network (see section 3.3 and figure 4  note that ab component  and input L (luminance) component are input into a colorization neural network, note that the output is the ab component, see figure 1 note that the L (luminance) and ab (Chroma) component are combined to create the output color image).

 Huang does not disclose generating a low resolution monochrome image and processing the low resolution monochrome image and generating a high resolution monochrome image in accordance with a super resolution imaging neural network. Jung discloses generating a low resolution monochrome image (see paragraph 34 note that the input video is down sampled for encoding  see paragraph 65 67  and figure 3 the  decoded luminance  component can have resolution enhanced using  Neural network based super resolution algorithm  ) and processing the low resolution monochrome image and generating a high resolution monochrome image in accordance with a super resolution imaging neural network (see paragraph 34 note that the input video is down sampled for encoding  see paragraph 65 67  and figure 3 the  decoded luminance component can have resolution enhanced using  Neural network based super resolution algorithm ) The motivation to combine is to enhance coding performance and/or implement scalable video encoding/decoding). One of ordinary skill in the art would have found in obvious before the effective filing date of the invention to combine the down sampling and supers resolution neural network  of Jung to the luminance  component  in the method of Huang  to reach the aforementioned advantage 

Re claim 2 Huang discloses wherein a part of an intermediate layer of the colorization imaging neural network is based on the low resolution color image (see figure2 and section 3.e note that the ab color hint is input in the neural network which comprises many layers).

Re claim 5 Huang further discloses Jung further discloses wherein the monochrome image data and the low resolution color image data are data which are synchronized with each other  (see figure 1 note that the L component (monochrome data) and the ab data (color component )  are  generated from the same image  ) wherein a part of the intermediate layer of the colorization imaging neural network is based on the low resolution color image corresponding to the 

Re claim 8 Huang discloses generating at least one chrominance image at an output layer of the colorization imaging neural network (see figure 4 note that the output of the colorization network is the AB chroma component ); and generating the high resolution color image by synthesizing the chrominance image and the high resolution monochrome image (see figure 2 note that lumannce and the output of the colorization network are combined to form the output image. ). 

Re claim 10 Huang and Jung disclose the method of calim 1, Huang does not expressly disclose  A non-transitory computer readable recording medium which stores a computer program configured to allow a computer to execute the method  when the computer program is executed by the computer. Jung further discloses A non-transitory computer readable recording medium which stores a computer program configured to allow a computer to execute the method  when the computer program is executed by the computer (see pargraph 81). One of ordinary skill in the art could have easily implemented the device with computer software stored 

Re claim 11 The combination of  Huang and Jung  discloses  decode monochrome image data and low resolution color image data generated from an original color image, generate a low resolution monochrome image and a low resolution color image, generate a high resolution monochrome image by processing the low resolution monochrome image in accordance with the super resolution imaging neural network, and generate a high resolution color image by using the low resolution color image and processing the high resolution monochrome image in accordance with the colorization imaging neural network (see rejection for claim 1). Huang does not expressly disclose the method An apparatus for restoring compressed image, comprising: a processor; and a memory which is electrically coupled with the processor and is configured to store at least one of at least one code executed in the processor, a parameter of a super resolution imaging neural network, or a parameter of a colorization imaging neural network, wherein when the memory is executed by the processor, the memory stores codes which cause the processor . Jung further  discloses An apparatus for restoring compressed image, comprising: a processor; and a memory which is electrically coupled with the processor and is configured to store at least one of at least one code executed in the processor, a parameter of a super resolution imaging neural network, or a parameter of a colorization imaging neural network, wherein when the memory is executed by the processor, the memory stores codes which cause the processor ( see paragraph  54 80 81 )  One of ordinary skill in the art could have easily implemented the device with computer software stored on a computer readable medium and performed by a processor and the results (the method is implemented using a computer processor) would have been predictable. Therefore one of ordinary skill in the art .


Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al  “Learned Prior Information for Image Compression”  The IEEE Conference on Computer Vision and Pattern Recognition (CVPR) Workshops June 2019 in view of Jung 2020/0311870, in further view of Li et al Convolutional Neural Network block based Upsampling for intra frame coding.

Re 6 Huang and Jung disclose all of the elements of claim 5 and wherein a part of the intermediate layer of the colorization imaging neural network is based on the low resolution color image (see figure2 and section 3.e note that the ab color hint is input in the neural network which comprises many layers). Huang and Jung do not disclose low resolution color image corresponding to an intra frame of a group of pictures (GOP) including the low resolution monochrome image. Li discloses low resolution color image corresponding to an intra frame of a group of pictures (GOP) including the low resolution monochrome image (see abstract note that a  upsampling similar to that of Huang is applied to intra prediction images in the HEVC standard, also section 3   ). The motivation to combine is to increase the compression efficiency in UHD videos encoded with HVEC (see section 1 first paragraph) . Therefore it would have been obvious before the effective filing date of the invention to combine Huang Jung and Li to reach the  aforementioned advantage.

Allowable Subject Matter
Claim 3, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669